 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    FLOYD SEALY,                                      No. 2:19-cv-1205-JAM-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    AVILA, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding without counsel in an action brought under 42 U.S.C.

18   § 1983, seeks leave to proceed in forma pauperis, He has also filed a motion for appointment of

19   counsel, a motion for preliminary injunctive relief, and a motion to be transferred.

20                                Application to Proceed In Forma Pauperis

21          Plaintiff’s application and finds that it makes the showing required by 28 U.S.C.

22   § 1915(a)(1) and (2). Accordingly, by separate order, the court directs the agency having custody

23   of plaintiff to collect and forward the appropriate monthly payments for the filing fee as set forth

24   in 28 U.S.C. § 1915(b)(1) and (2).

25                                     Motion for Appointment of Counsel

26          District courts lack authority to require counsel to represent indigent prisoners in section

27   1983 cases. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989). In exceptional

28   circumstances, the court may request an attorney to voluntarily to represent such a plaintiff. See
                                                        1
 1   28 U.S.C. § 1915(e)(1); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v.
 2   Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990). When determining whether “exceptional
 3   circumstances” exist, the court must consider the likelihood of success on the merits as well as the
 4   ability of the plaintiff to articulate his claims pro se in light of the complexity of the legal issues
 5   involved. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009). Having considered those factors,
 6   the court finds there are no exceptional circumstances in this case. Thus, the court declines to
 7   appoint counsel at this time.
 8                                              Screening Order
 9           The court is required to screen complaints brought by prisoners seeking relief against a
10   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
11   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
12   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
13   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).
14           Moreover, the Prison Litigation Reform Act of 1995 provides that “[n]o action shall be
15   brought with respect to prison conditions under section 1983 of this title, or any other Federal
16   law, by a prisoner confined in any jail, prison, or other correctional facility until such
17   administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). This requirement
18   is mandatory and unequivocal. Booth v. Churner, 532 U.S. 731, 741 (2001); McKinney v. Carey,
19   311 F.3d 1198, 1200 (9th Cir. 2002) (“Congress could have written a statute making exhaustion a
20   precondition to judgment, but it did not. The actual statute makes exhaustion a precondition to
21   suit.”). Therefore, a prisoner must exhaust available administrative remedies before filing any
22   papers in federal court and is not entitled to a stay of judicial proceedings in order to exhaust.
23   Vaden v. Summerhill, 449 F.3d 1047, 1051 (9th Cir. 2006); McKinney, 311 F.3d 1198.
24           California prisoners may appeal “any policy, decision, action, condition, or omission” that
25   the inmate can demonstrate “as having an adverse effect upon his or her welfare.” Cal. Code
26   Regs. tit. 15, § 3084.1(a). The grievance process, as defined by California regulations, has three
27   levels of review to address an inmate’s claims, subject to certain exceptions. See Cal. Code Regs.
28   tit. 15, § 3084.7. Administrative remedies generally are exhausted once a plaintiff has received a
                                                          2
 1   “Director’s Level Decision,” or third level review, with respect to his issues or claims. Id.,
 2   § 3084.1(b).
 3           Here, plaintiff alleges that various prison officials at California State Prison, Sacramento
 4   have violated his rights under the United States Constitution. ECF No. 1. Plaintiff alleges that
 5   there is a grievance procedure available to him and that he has filed a grievance concerning the
 6   facts relating to his complaint. Id. at 4, ¶ 5. He also states that he submitted an appeal to the
 7   highest level of review “almost (30) days ago and it hasn’t been returned to [him].” CDCR
 8   regulations, however, allow for at least 60 working days for the completion of responses at this
 9   level of review. Cal. Code Regs. tit. 15, § 3084.8(c)(3). By implication then, plaintiff concedes
10   that he did not provide CDCR with the opportunity to respond to his grievance before initiating
11   suit. Thus, it appears from the face of plaintiff’s complaint that he has prematurely filed suit. See
12   Porter v. Nussle, 534 U.S. 516, 524 (2002) (“All ‘available’ remedies must . . . be exhausted;
13   those remedies need not meet federal standards, nor must they be ‘plain, speedy, and effective.’”)
14           Therefore, plaintiff will be required to show cause why this case should not be dismissed,
15   without prejudice, for failure to exhaust administrative remedies prior to filing suit. See Wyatt v.
16   Terhune, 315 F.3d 1108, 1120 (9th Cir. 2003) (prisoner’s concession to nonexhaustion is valid
17   ground for dismissal of an action, so long as no exception applies), overruled on other grounds by
18   Albino v. Baca, 747 F.3d 1162 (9th Cir. 2014) (en banc).
19           Accordingly, IT IS HEREBY ORDERED
20           1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 8) is granted.
21           2. Plaintiff shall pay the statutory filing fee of $350. All payments shall be collected in
22              accordance with the notice to the California Department of Corrections and
23              Rehabilitation filed concurrently herewith
24           3. Plaintiff’s request for appointment of counsel (ECF No. 11) is denied without
25              prejudice.
26   /////
27   /////
28   /////
                                                        3
 1          4. Plaintiff shall file a response to this order within 30 days, showing cause as to why
 2              this case should not be dismissed for his failure to exhaust administrative remedies
 3              before filing suit.1 Failure to respond to this order will result in a recommendation of
 4              dismissal.
 5   DATED: October 8, 2019.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
            1
               In light of this order, the court defers ruling on plaintiff’s pending motions for injunctive
28   relief and transfer. ECF Nos. 2, 7.
                                                           4
